United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SECURITIES & EXCHANGE COMMISSION,
BENEFITS BRANCH, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0260
Issued: September 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 16, 2020 appellant, through counsel, filed a timely appeal from a June 23,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 23, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing November 29, 2005 causally related to her accepted employment injuries.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances of the case
as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
Appellant, now a 64-year-old securities compliance examiner, has an accepted
occupational disease claim (Form CA-2) for thoracic and lumbosacral neuritis/radiculit is ,
aggravation of degenerative thoracic and lumbar disc disease, and aggravation of thoracic and
lumbar herniated disc(s), which arose on or about November 1, 2005, due to factors of her federal
employment.5 She submitted claims for wage-loss compensation (Form CA-7) for intermittent
periods of disability beginning November 29, 2005. Beginning in June 2009, OWCP issued
several decisions denying appellant’s claim for intermittent wage-loss compensation for disability
from work commencing November 29, 2005.
By decision dated August 8, 2014,6 the Board set aside a September 4, 2013 decision of
OWCP as the opinion of Dr. Ronald A. Ripps, a Board-certified orthopedic surgeon and the
impartial medical examiner (IME), had not adequately resolved the conflict in the medical opinion
evidence. The Board ordered OWCP to obtain a supplemental opinion from the IME.
By decision dated August 24, 2015,7 the Board set aside OWCP’s October 23, 2014
decision denying wage-loss compensation and remanded the case for further development of the
medical evidence. The Board found that a September 3, 2014 supplemental report from Dr. Ripps,
had still not adequately addressed the Board’s concerns raised in its August 8, 2014 decision. The
Board noted that, while OWCP provided Dr. Ripps a new statement of accepted facts (SOAF),
which included all of appellant’s accepted conditions, it remained unclear from his September 3,
2014 supplemental report whether he acknowledged that appellant had sustained all of the accepted
thoracic and lumbar conditions. Consequently, the Board directed OWCP to refer appellant to a
different IME for purpose of resolving the conflict in medical opinion regarding whether
appellant’s claimed disability on or after November 29, 2005 was employment related.

4

Docket No. 11-0225 (issued September 8, 2011); Docket No. 12-1386 (issued May 2, 2013); Docket No. 14-0791
(issued August 8, 2014); Docket No. 15-1086 (issued August 24, 2015); Docket No. 17-0851 (issued January 3, 2018).
5

Appellant attributed her middle and lower back conditions to lifting heavy boxes of documents on many occasions.
She filed claims for wage loss for intermittent periods beginning November 29, 2005.
6

Supra note 4. By decision dated September 8, 2011, the Board had remanded the case to OWCP, finding that an
August 14, 2008 report of Dr. William Healy, a Board-certified orthopedic surgeon, who previously served as an IME,
required clarification regarding appellant’s work-related disability on or after November 29, 2005. By decision dated
May 2, 2013, the Board found that Dr. Healy’s November 28, 2011 supplemental report did not adequately clarify his
earlier report and it remanded the case to OWCP in order to refer appellant to a new IME. Id.
7

Id.

2

On remand OWCP referred appellant to Dr. James M. Kipnis, a Board-certified orthopedic
surgeon, for an impartial medical examination and opinion regarding whether appellant had
disability for intermittent periods on or after November 29, 2005 due to her accepted work injuries.
It provided Dr. Kipnis with a March 30, 2016 SOAF, which identified appellant’s accepted
conditions as thoracic and lumbosacral neuritis/radiculitis, aggravation of degenerative disc
disease, thoracic and lumbar; and aggravation of herniated disc, thoracic and lumbar. In an
August 9, 2016 report, Dr. Kipnis noted that he was unable to provide a well-reasoned medical
explanation, with supporting objective findings, as to how a November 1, 2005 work-related injury
directly caused, aggravated, precipitated, or accelerated the accepted conditions of thoracic and
lumbosacral neuritis/radiculitis, as well as the accepted conditions of aggravation of herniated
lumbar and thoracic discs.
By decision dated September 30, 2016, OWCP found that appellant failed to establish
disability for intermittent periods commencing November 29, 2005 due to her accepted
employment injuries. It determined that the special weight of the medical opinion evidence
regarding this matter rested with the August 9, 2016 report of Dr. Kipnis, the IME.
Appellant appealed to the Board and, by decision dated January 3, 2018,8 the Board set
aside OWCP’s September 30, 2016 decision and remanded the case to OWCP for further
development of the medical evidence. The Board found that there remained an outstanding
conflict in the medical opinion evidence regarding appellant’s disability claim because Dr. Kipnis’
August 9, 2016 report was not sufficiently well rationalized to constitute the special weight of the
medical opinion evidence regarding whether appellant had disability for intermittent periods
commencing November 29, 2005 due to her accepted employment injuries. The Board determined
that Dr. Kipnis’ August 9, 2016 report was in need of clarification because Dr. Kipnis disregarded
several accepted conditions listed in the SOAF when providing an opinion regarding whether
appellant’s accepted conditions caused disability for intermittent periods on or after
November 29, 2005. The Board remanded the case to OWCP for referral of the case record, a
current detailed SOAF and, if necessary, appellant, to Dr. Kipnis for a supplemental report
regarding the claimed periods of work-related disability. The Board indicated that, if Dr. Kipnis
was unable to clarify or elaborate on his original report or if his supplemental report is also vague,
speculative or lacking in rationale, OWCP must refer appellant, along with the case record and a
detailed SOAF, to another IME for the purpose of obtaining a rationalized medical opinion on the
issue.
On remand, OWCP requested on May 10, 2018 that Dr. Kipnis provide a supplemental
report to address the concerns raised by the Board regarding his August 9, 2016 report. On
January 29, 2019 Dr. Kipnis’ office contacted OWCP and advised that Dr. Kipnis would not be
able to provide a supplemental report.
On January 31, 2019 OWCP referred appellant for an impartial medical examination with
Dr. Alan M. Crystal, a Board-certified orthopedic surgeon. It provided Dr. Crystal a copy of the
case record, including a SOAF, which delineated the accepted employment conditions, and
requested that he evaluate whether appellant sustained a recurrence of disability commencing
November 29, 2005 causally related to her accepted employment injury.
8

Id.

3

In a February 19, 2019 report, Dr. Crystal discussed appellant’s factual and medical history
and reported the findings of the physical examination he conducted on that date. He noted that
appellant exhibited limited motion of the back upon range of motion testing and that the
Lasegues/straight leg test for both legs was negative. Appellant had equal calf and thigh
circumferences. Dr. Crystal noted that the medical records clearly indicated that significant
nonwork-related traumatic injuries, including multiple spine and rib fractures, occurred “at the
time of the alleged [November 1, 2005] work injury of carrying packages.” He asserted that, after
the repeated nonwork-related traumas in the form of “falls,” the carrying of heavy packages at
work would have minimally aggravated the preexisting degenerative disc disease. Dr. Crystal
advised that the natural history of when spine degenerative changes progress or when they become
symptomatic cannot be accurately predicted. He noted, “[c]laimant’s work condition had nil to
very minimal affect [sic] on her preexisting condition of spine degeneration and that the nil to
minimal aggravation was temporary and ceased when the claimant stopped carrying packages.”
Dr. Crystal also indicated in another portion of his report, “[w]hile aggravation of degenerative
disc disease is an accepted condition, it is my strong opinion that [99 percent to 100 percent]
aggravation was from nonwork trauma which had vastly larger forces (a spine fracture and
posterior rib fractures) than carrying packages.”
Dr. Crystal also opined that appellant “never had and does not now have” objective
evidence of a thoracic or lumbar neuritis. Moreover, he asserted that appellant “never had and
does not now have” objective evidence of a herniated disc as there were no objective findings
consistent with nerve root impingement causing symptoms. Dr. Crystal opined that there were no
objective medical findings showing that appellant’s accepted conditions were still active, noting
that patients bend, extend, and rotate their backs “only so far as they want to.” He noted that the
aggravation of degenerative disc disease, lumbar and thoracic, only continued due to the nonworkrelated conditions of “fractures and other various traumas.” Dr. Crystal asserted that appellant had
ongoing subjective complaints from her nonwork-related spinal degeneration. He further opined
that appellant did not have any objective findings from the accepted conditions that would preclude
her from performing her regular duties. Dr. Crystal asserted that she would have been able to
perform her regular job duties three months after her reported onset of back pain in 2005. He
noted, “[h]owever, due to multiple fractures she sustained, not related to her employment, this is a
moot question.”
By decision dated April 19, 2019, OWCP denied appellant’s recurrence of disability claim,
finding that she had not met her burden of proof to establish a recurrence of disability commencing
November 29, 2005 causally related to her accepted employment injuries. It found that the special
weight of the medical opinion evidence with respect to the matter rested with the February 19,
2019 report of Dr. Crystal, the IME.
On March 31, 2020 appellant, through counsel, requested reconsideration of the April 19,
2019 decision. Counsel argued that the opinion of Dr. Crystal was not sufficiently rationalized to
represent the special weight of the medical opinion evidence with respect to appellant’s recurrence
claim. Appellant submitted additional medical evidence, including progress reports, dated
between March 7, 2019 and February 5, 2020, from Dr. Neal Frauwirth, a Board-certified
orthopedic surgeon who noted his treatment for bilateral lumbosacral radicular symptoms.

4

By decision dated June 23, 2020, OWCP denied modification of its April 19, 2019
decision, finding that the special weight of the medical opinion evidence with respect to appellant ’s
recurrence claim continued to rest with the February 19, 2019 report of Dr. Crystal.
LEGAL PRECEDENT
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”9 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an IME for the purpose of resolving the conflict, the opinion of such specialist, if sufficient ly
well rationalized and based upon a proper factual background, must be given special weight. 10
The IME’s report must actually fulfill the purpose for which it was intended. It must
resolve the conflict in medical opinion. 11 OWCP should ensure that the IME’s report is
comprehensive, clear, and definite, and that it is based on current information and supported by
substantial medical reasoning, as well as a review of the case file. 12 If the report is vague,
speculative, incomplete, or not rationalized, it is OWCP’s responsibility to secure a supplemental
report from the IME to correct any defects. 13
ANALYSIS
The Board finds that this case is not in posture for decision.
By decision dated January 3, 2018, the Board remanded the case to OWCP for further
development of the medical evidence. The Board found that there was an outstanding conflict in
the medical opinion evidence regarding appellant’s recurrence of disability claim, noting that
Dr. Kipnis’ August 9, 2016 report was in need of clarification because Dr. Kipnis disregarded
several accepted conditions listed in the SOAF. After Dr. Kipnis advised OWCP on remand that
he would not be able to provide a supplemental report, OWCP referred appellant for an impartial
medical examination with Dr. Crystal. It provided Dr. Crystal a copy of the case record, including
a SOAF, which delineated the accepted employment conditions, and requested that he evaluate
whether appellant sustained a recurrence of disability commencing November 29, 2005 causally
related to her accepted employment injuries.
In his February 19, 2019 report, Dr. Crystal opined that there were no objective medical
findings showing that appellant’s accepted conditions were still active, noting that patients bend,
extend, and rotate their backs “only so far as they want to.” He indicated that the aggravation of
9

5 U.S.C. § 8123(a).

10

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11d(2) (September 2010). See also M.A., Docket No. 18-1671 (issued June 13, 2019).
12

Id.

13

Id.

5

appellant’s degenerative disc disease, lumbar and thoracic, only continued due to the nonworkrelated conditions of “fractures and other various traumas.” Dr. Crystal asserted that appellant had
ongoing subjective complaints from her nonwork-related spinal degeneration. He further opined
that appellant did not have any objective findings from the accepted conditions that would preclude
her from performing her regular duties. Dr. Crystal found that she would have been able to
perform her regular job duties three months after her reported onset of back pain in 2005.
The Board finds, however, that Dr. Crystal’s opinion is not sufficiently well rationalized
to constitute the special weight of the medical opinion evidence regarding whether appellant had
disability for intermittent periods commencing November 29, 2005 due to her accepted
employment injuries. As noted, OWCP accepted appellant’s claim for lumbosacral and thoracic
neuritis or radiculitis, aggravation of degenerative thoracic and lumbar disc disease, and
aggravation of thoracic and lumbar herniated disc(s). Contrary to the SOAF, Dr. Crystal opined
in his February 19, 2019 report that he did not believe that several of appellant’s accepted thoracic
and lumbar conditions were employment related. Dr. Crystal asserted that appellant “never had
and does not now have” objective evidence of a thoracic or lumbar neuritis. Moreover, he opined
that appellant “never had and does not now have” objective evidence of a herniated disc as there
were no objective findings consistent with nerve root impingement causing symptoms. Dr. Crystal
also effectively denied that appellant sustained other accepted conditions by allowing for the
possibility that appellant suffered no work-related aggravation of her degenerative thoracic and
lumbar disc disease. He noted, “[c]laimant’s work condition had nil to very minimal affect [sic]
on her preexisting condition of spine degeneration and that the nil to minimal aggravation was
temporary and ceased when the claimant stopped carrying packages.” Dr. Crystal also indicated
in another portion of his report, “While aggravation of degenerative disc disease is an accepted
condition, it is my strong opinion that [99 percent to 100 percent] aggravation was from nonwork
trauma which had vastly larger forces (a spine fracture and posterior rib fractures) than carrying
packages.”
In L.A.,14 the Board reversed OWCP’s determination terminating the claimant’s wage-loss
compensation and medical benefits because the IME noted that the claimant merely sustained a
lumbar sprain and he did not acknowledge OWCP’s accepted conditions of lumbosacral neuritis
or radiculitis listed in the SOAF. OWCP had terminated benefits based on the IME’s opinion that
the lumbar sprain had resolved. In N.C.,15 the Board reversed OWCP’s determination terminating
the claimant’s wage-loss compensation and medical benefits because OWCP relied on the opinion
of the IME who determined that the claimant merely sustained soft tissue injuries as a result of
two employment incidents, instead of the accepted conditions of lumbosacral radiculitis of the
lower extremities, lumbar acquired spondylolisthesis, and L5 spondylosis listed in the SOAF. The
Board has held that it is well established that medical reports must be based on a complete and
accurate factual and medical background; medical opinions based on an incomplete or inaccurate
history are of diminished probative value. 16

14

Docket No. 14-1138 (issued September 9, 2014).

15

Docket No. 15-1855 (issued June 3, 2016).

16

See L.A., supra note 14, and N.C., id.

6

In the present case, OWCP erred in relying on a report from a physician who disregarded
several accepted conditions listed in the SOAF when providing an opinion regarding whether
appellant’s accepted conditions caused disability for intermittent periods on or after
November 29, 2005.17 Because Dr. Crystal’s February 19, 2019 report was not based on an
accurate history, his opinion was not well rationalized and should not be given the special weight
of evidence.18
For the above-described reasons, the opinion of Dr. Crystal is in need of clarification and
elaboration. Therefore, in order to resolve the continuing conflict in the medical opinion, the Board
will remand the case to OWCP for referral of the case record, a current detailed SOAF, and, if
necessary, appellant, to Dr. Crystal for a supplemental report regarding whether appellant
sustained a recurrence of disability commencing November 29, 2005 causally related to her
accepted employment injury. OWCP should clearly advise Dr. Crystal of all of appellant’s
accepted conditions and provide him with a detailed description of the accepted work factors that
caused appellant’s accepted thoracic and lumbar conditions. If Dr. Crystal is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative, or lacking in
rationale, OWCP must submit the case record and a detailed SOAF to a new IME for the purpose of
obtaining his or her rationalized medical opinion on the issue. 19 After this and such other further
development as deemed necessary, OWCP shall issue a de novo decision regarding appellant’s
recurrence claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

17

Id.

18

Id. The Board notes that Dr. Crystal’s report is of limited probative value regarding appellant’s recurrence of
disability claim for the further reason that Dr. Crystal rendered an equivocal opinion regarding the timing of
appellant’s ability to work. He opined that appellant would have been able to perform her regular job duties three
months after her reported onset of back pain in 2005. However, Dr. Crystal did not clearly identify the date of the
onset of appellant’s back pain and therefore left open the possibility that appellant would have been unable to perform
her regular work at some point after November 29, 2005, i.e., the date she claimed her recurrence of disability had
commenced. The Board has held that an opinion which is equivocal in nature is of limited probative value regarding a
given medical matter. See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42,
48 (1962).
19

Harold Travis, 30 ECAB 1071, 1078 (1979).

7

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this decision.
Issued: September 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

